EXHIBIT 10.3

 

 

 

SECURITY AGREEMENT

by

THE WET SEAL, INC.,

as the Lead Borrower, as a Debtor and as a Debtor-in-Possession

and

THE OTHER BORROWERS AND GUARANTORS PARTY HERETO

FROM TIME TO TIME, as Debtors and Debtors-in-Possession

and

MADOR LENDING, LLC,

as Lender,

Dated as of March 12, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

PREAMBLE

          1   

RECITALS

          1   

AGREEMENT

          2    ARTICLE I    DEFINITIONS AND INTERPRETATION   

SECTION 1.1.

     Definitions      2   

SECTION 1.2.

     Interpretation      5    ARTICLE II    GRANT OF SECURITY AND SECURED
OBLIGATIONS   

SECTION 2.1.

     Pledge; Grant of Security Interest      6   

SECTION 2.2.

     Secured Obligations      7   

SECTION 2.3.

     Security Interest      7    ARTICLE III   

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

  

  

SECTION 3.1.

     Delivery of Certificated Securities Collateral      8   

SECTION 3.2.

     Perfection of Uncertificated Securities Collateral      8   

SECTION 3.3.

     Maintenance of Perfected Security Interest      9   

SECTION 3.4.

     Other Actions      9   

SECTION 3.5.

     Supplements; Further Assurances      12    ARTICLE IV    REPRESENTATIONS,
WARRANTIES AND COVENANTS   

SECTION 4.1.

     Title      13   

SECTION 4.2.

     Limitation on Liens; Defense of Claims; Transferability of Collateral     
13   

SECTION 4.3.

     Chief Executive Office; Change of Name; Jurisdiction of Organization     
13   

SECTION 4.4.

     Due Authorization and Issuance      13   

 

-i-



--------------------------------------------------------------------------------

          Page   

SECTION 4.5.

     No Conflicts, Consents, etc.      14   

SECTION 4.6.

     Collateral      14   

SECTION 4.7.

     Insurance      14   

SECTION 4.8.

     Payment of Taxes; Compliance with Laws; Contested Liens; Claims      15   
ARTICLE V    CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL   

SECTION 5.1.

     Pledge of Additional Securities Collateral      15   

SECTION 5.2.

     Voting Rights; Distributions; etc.      15   

SECTION 5.3.

     Organization Documents      16   

SECTION 5.4.

     Defaults, Etc      16   

SECTION 5.5.

     Certain Agreements of Grantors As Issuers and Holders of Equity Interests
     16    ARTICLE VI    CERTAIN PROVISIONS CONCERNING INTELLECTUAL    PROPERTY
COLLATERAL   

SECTION 6.1.

     Registrations      17   

SECTION 6.2.

     No Violations or Proceedings      17   

SECTION 6.3.

     Protection of Lender’s Security      17   

SECTION 6.4.

     After-Acquired Property      18   

SECTION 6.5.

     Modifications      18   

SECTION 6.6.

     Litigation      19    ARTICLE VII    CERTAIN PROVISIONS CONCERNING   
CREDIT CARD RECEIVABLES AND ACCOUNTS   

SECTION 7.1.

     Special Representations and Warranties      19   

SECTION 7.2.

     Maintenance of Records      20   

SECTION 7.3.

     Legend      20   

SECTION 7.4.

     Modification of Terms, Etc.      20   

SECTION 7.5.

     Collection      20   

 

-ii-



--------------------------------------------------------------------------------

          Page    ARTICLE VIII    REMEDIES   

SECTION 8.1.

     Remedies      21   

SECTION 8.2.

     Notice of Sale      23   

SECTION 8.3.

     Waiver of Notice and Claims      23   

SECTION 8.4.

     Certain Sales of Collateral      23   

SECTION 8.5.

     No Waiver; Cumulative Remedies      24   

SECTION 8.6.

     Certain Additional Actions Regarding Intellectual Property      25   

SECTION 8.7.

     Application of Proceeds      25   

SECTION 8.8.

     Grant of License; Use of Assets      25    ARTICLE IX    MISCELLANEOUS   

SECTION 9.1.

     Concerning Lender      25   

SECTION 9.2.

     Lender May Perform; Lender Appointed Attorney-in-Fact      26   

SECTION 9.3.

     Expenses      27   

SECTION 9.4.

     Continuing Security Interest; Assignment      27   

SECTION 9.5.

     Termination      27   

SECTION 9.6.

     Modification in Writing      28   

SECTION 9.7.

     Notices      28   

SECTION 9.8.

     GOVERNING LAW      28   

SECTION 9.9.

     CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL      28
  

SECTION 9.10.

     Severability of Provisions      30   

SECTION 9.11.

     Execution in Counterparts; Effectiveness      30   

SECTION 9.12.

     No Release      30   

SECTION 9.13.

     Obligations Absolute      30   

SECTION 9.14.

     Pre-Petition Cash Collateral Account      31   

SECTION 9.15.

     Conflicts between Security Agreement and DIP Order(s)      31    SIGNATURES
          S-1   

 

-iii-



--------------------------------------------------------------------------------

EXHIBIT 1

Form of Securities Pledge Amendment

SCHEDULE I

Intercompany Notes

SCHEDULE II

Intellectual Property

SCHEDULE III

Pledged Interests

SCHEDULE IV

Commercial Tort Claims

SCHEDULE V

Instruments and Chattel Paper

SCHEDULE VI

Securities Accounts

SCHEDULE VII

Organizational Information

 

 

-iv-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT dated as of March 12, 2015 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this “Security Agreement”) made by (i) THE WET SEAL, INC., a
Delaware corporation, as lead borrower for itself and the other Borrowers, each
as a debtor and debtor-in-possession (the “Lead Borrower”), (ii) THE OTHER
BORROWERS LISTED ON THE SIGNATURE PAGES HERETO, each as a debtor and
debtor-in-possession (together with the Lead Borrower, the “Original Borrowers”)
OR FROM TIME TO TIME PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT, each as a
debtor and debtor-in-possession (the “Additional Borrowers,” and together with
the Original Borrowers, the “Borrowers”), and (iii) THE GUARANTORS LISTED ON THE
SIGNATURE PAGES HERETO, each as a debtor and debtor-in-possession (the “Original
Guarantors”) AND THE OTHER GUARANTORS FROM TIME TO TIME PARTY HERETO BY
EXECUTION OF A JOINDER AGREEMENT, as Debtors and Debtors-in-Possession (the
“Additional Guarantors,” and together with the Original Guarantor, the
“Guarantors”), as pledgors, assignors and debtors (the Borrowers, together with
the Guarantors, in such capacities and together with any successors in such
capacities, the “Grantors,” and each, a “Grantor”), in favor of MADOR LENDING,
LLC, as pledgee, assignee and secured party (in such capacities and together
with any successors in such capacities, the “Lender”).

R E C I T A L S:

A. On January 15, 2015, the Borrowers and the Guarantors commenced Case Nos.
15-10081, 15-10082, 15-10083, and 15-10084 (collectively, the “Bankruptcy Case”)
by filing voluntary petitions for relief under Chapter 11 of the Bankruptcy Code
in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). The Borrowers and Guarantors continue to operate their
business and manage their properties as debtors and debtors-in-possession
pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

B. The Borrowers, the Guarantors and the Lender, among others, have, in
connection with the execution and delivery of this Security Agreement, entered
into that certain Senior Secured, Super-Priority Debtor-In-Possession Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

C. The Borrowers and the Guarantors will receive substantial benefits from the
execution, delivery and performance of the Obligations and each is, therefore,
willing to enter into this Security Agreement.

D. This Security Agreement is given by each Grantor in favor of the Lender for
the benefit of the Credit Parties to secure the payment and performance of all
of the Secured Obligations (as hereinafter defined).



--------------------------------------------------------------------------------

E. It is a condition to the obligations of the Lender to make loans under the
Credit Agreement under the Credit Agreement that each Grantor execute and
deliver the applicable Loan Documents, including this Security Agreement.

A G R E E M E N T:

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Lender hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1. Definitions. Unless otherwise defined herein or in the Credit
Agreement, capitalized terms used herein that are defined in the UCC shall have
the meanings assigned to them in the UCC.

(b) Capitalized terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.

(c) The following terms shall have the following meanings:

“Additional Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.

“Borrowers” shall have the meaning assigned to such term in the Preamble hereof.

“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
Law) against, all or any portion of the Collateral.

“Collateral” shall have the meaning assigned to such term in SECTION 2.1 hereof.

“Control” shall mean in the case of any security entitlement, “control,” as such
term is defined in Section 8-106 of the UCC.

“Control Agreements” shall mean, collectively, the Blocked Account Agreements
and the Securities Account Control Agreements.

 

2



--------------------------------------------------------------------------------

“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights (whether statutory or common Law, whether established or registered
in the United States or any other country or any political subdivision thereof
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Grantor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Grantor, including, without limitation, the registrations and applications
listed on Schedule II hereto, together with any and all (i) rights and
privileges arising under applicable Law with respect to such Grantor’s use of
such copyrights, (ii) reissues, renewals, continuations and extensions thereof,
(iii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including, without limitation, damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Credit Agreement” shall have the meaning assigned to such term in Recital B
hereof.

“Distributions” shall mean, collectively, with respect to each Grantor, all
Restricted Payments from time to time received, receivable or otherwise
distributed to such Grantor in respect of or in exchange for any or all of the
Pledged Securities or Intercompany Notes.

“Goodwill” shall mean, collectively, with respect to each Grantor, the goodwill
connected with such Grantor’s business including, without limitation, (i) all
goodwill connected with the use of and symbolized by any of the Intellectual
Property Collateral in which such Grantor has any interest, (ii) all know-how,
trade secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any Person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to such goodwill and
(iii) all product lines of such Grantor’s business.

“Grantor” shall have the meaning assigned to such term in the Preamble hereof.

“Guaranteed Obligations” shall have the meaning assigned to such term in the
Guaranty.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Guaranty” shall have the meaning assigned to term “Facility Guaranty” in the
Credit Agreement.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill.

 

3



--------------------------------------------------------------------------------

“Intercompany Notes” shall mean, with respect to each Grantor, all intercompany
notes described on Schedule I hereto and each intercompany note hereafter
acquired by such Grantor and all certificates, instruments or agreements
evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Lead Borrower” shall have the meaning assigned to such term in the Preamble
hereof.

“Lender” shall have the meaning assigned to such term in the Preamble hereof.

“Letters of Credit” unless the context otherwise requires, shall have the
meaning given to such term in the UCC.

“Licenses” shall mean, collectively, with respect to each Grantor, all license
and distribution agreements with any other Person with respect to any Patent,
Trademark or Copyright or any other patent, trademark or copyright, whether such
Grantor is a licensor or licensee, distributor or distributee under any such
license or distribution agreement, together with any and all (i) renewals,
extensions, supplements and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present or future infringements or violations thereof, (iii) rights to sue
for past, present and future infringements or violations thereof and (iv) other
rights to use, exploit or practice any or all of the Patents, Trademarks or
Copyrights or any other patent, trademark or copyright.

“Patents” shall mean, collectively, with respect to each Grantor, all patents
issued or assigned to and all patent applications made by such Grantor (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), including, without limitation, those
patents, patent applications listed on Schedule II hereto, together with any and
all (i) rights and privileges arising under applicable Law with respect to such
Grantor’s use of any patents, (ii) inventions and improvements described and
claimed therein, (iii) reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof, (iv) income, fees, royalties, damages, claims
and payments now or hereafter due and/or payable thereunder and with respect
thereto including, without limitation, damages and payments for past, present or
future infringements thereof, (v) rights corresponding thereto throughout the
world and (vi) rights to sue for past, present or future infringements thereof.

“Pledged Interests” shall mean, collectively, with respect to each Grantor, all
Equity Interests in any issuer now existing or hereafter acquired or formed,
including, without limitation, all Equity Interests of such issuer described in
Schedule III hereof and all Equity Interests in any successor corporation or
interests or certificates of any successor limited liability company,
partnership or other entity owned by such Grantor formed by or resulting from
any consolidation, merger or amalgamation in which any Person listed on Schedule
VII hereof is not the surviving entity, together with all rights, privileges,
authority and powers of such Grantor relating to such Equity Interests issued by
any such issuer or any such successor Person under the

 

4



--------------------------------------------------------------------------------

Organization Documents of any such issuer or any such successor Person, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Grantor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Grantor in any manner, and all other Investment Property owned
by such Grantor.

“Secured Obligations” shall mean the Obligations (as defined in the Credit
Agreement) and the Guaranteed Obligations.

“Securities Account Control Agreement” means with respect to a Securities
Account established by a Grantor, an agreement, in form and substance
satisfactory to the Lender, establishing Control of such Securities Account by
the Lender and whereby the Securities Intermediary maintaining such Securities
Account agrees, upon notice received by such Securities Intermediary from the
Lender, to comply only with the instructions originated by the Lender without
the further consent of any Grantor.

“Securities Act” means the Securities Exchange Act of 1934 and the applicable
regulations promulgated by the Securities and Exchange Commission pursuant to
such Act.

“Securities Collateral” shall mean, collectively, the Pledged Interests, the
Intercompany Notes and the Distributions.

“Security Agreement” shall have the meaning assigned to such in the Preamble
hereof.

“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URLs), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether
statutory or common Law and whether established or registered in the United
States or any other country or any political subdivision thereof), including,
without limitation, the registrations and applications listed on Schedule II
hereto, together with any and all (i) rights and privileges arising under
applicable Law with respect to such Grantor’s use of any trademarks,
(ii) reissues, continuations, extensions and renewals thereof, (iii) income,
fees, royalties, damages and payments now and hereafter due and/or payable
thereunder and with respect thereto, including, without limitation, damages,
claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future infringements thereof.

SECTION 1.2. Interpretation. The rules of interpretation specified in Article I
of the Credit Agreement shall be applicable to this Security Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1. Pledge; Grant of Security Interest. As collateral security for the
payment and performance in full of all the Secured Obligations, subject to the
DIP Order(s), each Grantor hereby pledges and grants to the Lender for its
benefit and for the benefit of the other Credit Parties a lien on and security
interest in and to all of the right, title and interest of such Grantor in, to
and under all personal property and interests in such personal property,
wherever located, and whether now existing or hereafter arising or acquired from
time to time (collectively, the “Collateral”), including, without limitation:

(i) all Accounts;

(ii) all Goods, including Equipment, Inventory and Fixtures;

(iii) all Documents, Instruments and Chattel Paper;

(iv) all Letters of Credit and Letter-of-Credit Rights;

(v) all Securities Collateral;

(vi) all Investment Property;

(vii) all Intellectual Property Collateral;

(viii) all Commercial Tort Claims, including, without limitation, those
described on Schedule IV hereto;

(ix) all General Intangibles, including, without limitation, all Credit Card
Receivables;

(x) all Deposit Accounts;

(xi) all Supporting Obligations;

(xii) all books and records relating to the Collateral;

(xiii) Bankruptcy Recoveries, but only: (A) the full amount of any such recovery
or settlement thereof to the extent arising under section 549 of the Bankruptcy
Code, and (B) all amounts necessary to reimburse the Lender for the amount of
the Professional Fee Carve Out, if any, used to finance the pursuit of such
recovery or settlement with respect to all Bankruptcy Recoveries ((A) and
(B) being hereinafter defined as the “Specified Bankruptcy Recoveries”);

 

6



--------------------------------------------------------------------------------

(xiv) all owned real estate of the Grantors, all proceeds from the disposition
of real estate, and all proceeds from the disposition of real estate leases
(including, without limitation, all non-residential real property leases);
provided that, with respect to the Grantors’ non-residential real property
Leases, and notwithstanding anything to the contrary in the DIP Order(s) or any
Loan Document, no Liens or encumbrances shall be granted on or extend to the
Grantors’ real property Leases themselves, but rather, any such Liens granted
shall extend only to the proceeds realized upon the sale, assignment,
termination, or other disposition of such real property lease(s); and

(xv) to the extent not covered by the foregoing clauses (i) through (xiv), all
other personal property of such Grantor, whether tangible or intangible and all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through
(xv) above, the security interest created by this Security Agreement shall not
extend to, and the term “Collateral” shall not include, any Bankruptcy
Recoveries other than Specified Bankruptcy Recoveries. Additionally,
notwithstanding anything to the contrary contained in clauses (i) through
(xv) above, the security interests created by this Security Agreement shall be
subject in all respects to the BofA Interests (as defined in the DIP Order(s))
in the DIP L/C Collateral.

SECTION 2.2. Secured Obligations. This Security Agreement secures, and the
Collateral is collateral security for, the payment and performance in full when
due of the Secured Obligations.

SECTION 2.3. Security Interest.

(a) Each Grantor hereby irrevocably authorizes the Lender at any time and from
time to time to authenticate and file in any relevant jurisdiction any financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Collateral, including, without limitation, (i) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor, (ii) a description of the
Collateral as “all assets of the Grantor, wherever located, whether now owned or
hereafter acquired” and (iii) in the case of a financing statement filed as a
fixture filing, a sufficient description of the real property to which such
Collateral relates. Each Grantor agrees to provide all information described in
the immediately preceding sentence to the Lender promptly upon request.

(b) Each Grantor hereby ratifies its prior authorization for the Lender to file
in any relevant jurisdiction any financing statements or amendments thereto
relating to the Collateral if filed prior to the date hereof.

 

7



--------------------------------------------------------------------------------

(c) Each Grantor hereby further authorizes the Lender to file filings with the
United States Patent and Trademark Office and United States Copyright Office (or
any successor office or any similar office in any other country) or other
necessary documents for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest granted by such Grantor hereunder
in any Intellectual Property Collateral, without the signature of such Grantor,
and naming such Grantor, as debtor, and the Lender, as secured party.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

SECTION 3.1. Delivery of Certificated Securities Collateral. Each Grantor hereby
agrees that all certificates, agreements or instruments representing or
evidencing Securities Collateral acquired by such Grantor on or prior to the
date hereof, shall be delivered to and held by or on behalf of the Lender
pursuant hereto no later than the entry of the Borrowing Order. Each Grantor
hereby agrees that all certificates, agreements or instruments representing or
evidencing Securities Collateral acquired by such Grantor after the date hereof,
shall promptly (and in any event within seven (7) Business Days) upon receipt
thereof by such Grantor be delivered to and held by or on behalf of the Lender
pursuant hereto. All certificated Securities Collateral shall be in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Lender. The Lender shall have the right, at any
time upon the occurrence and during the continuance of any Event of Default and
subject to the DIP Order(s), to endorse, assign or otherwise transfer to or to
register in the name of the Lender or any of its nominees or endorse for
negotiation any or all of the Securities Collateral, without any indication that
such Securities Collateral is subject to the security interest hereunder. In
addition, the Lender shall have the right with written notice to exchange
certificates representing or evidencing Securities Collateral for certificates
of smaller or larger denominations, accompanied by instruments of transfer or
assignment and letters of direction duly executed in blank.

SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each Grantor
hereby agrees that if any of the Pledged Interests are at any time not evidenced
by certificates of ownership, then each applicable Grantor shall, to the extent
permitted by applicable Law and upon the request of the Lender, cause such
pledge to be recorded on the equityholder register or the books of the issuer,
execute customary pledge forms or other documents necessary or reasonably
requested to complete the pledge and give the Lender the right to transfer such
Pledged Interests under the terms hereof. Each Grantor hereby agrees that it
will not permit any of the Pledged Interests that do not constitute “securities”
(as defined in the UCC) to at any time become “securities” (as defined in the
UCC) unless, concurrently with such conversion, such Grantor shall promptly
notify the Lender thereof, cause such Pledged Interests to become evidenced by
certificates of ownership, and endorse, assign and deliver the same to the
Lender, accompanied by such instruments of transfer or assignment duly executed
in blank, all in form and substance reasonably satisfactory to the Lender.

 

8



--------------------------------------------------------------------------------

SECTION 3.3. Maintenance of Perfected Security Interest. Each Grantor represents
and warrants that, effective immediately upon the entry of the Borrowing Order,
the Lender will have a priming first priority, continuing, valid, binding,
enforceable, non-avoidable, and automatically perfected post-petition security
interest and Lien, senior and superior in priority to all other secured and
unsecured creditors of the Grantors’ estates (except with respect to the except,
with respect to the rights of Bank of America, as set forth in the Sale Order,
Professional Fee Carve Out and as may otherwise be provided in the DIP
Order(s)), in, upon and to all of the Collateral securing the payment and
performance of the Secured Obligations. Upon the entry of the Borrowing Order,
the Liens which secure the Secured Obligations shall constitute first priority
Liens pursuant to sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the
Bankruptcy Code, subject only to the Professional Fee Carve Out. Each Grantor
agrees that at the sole cost and expense of the Grantors, (i) such Grantor will
maintain the security interest created by this Security Agreement in the
Collateral as a perfected security interest having the priority required by the
Loan Documents and shall defend such security interest against the claims and
demands of all Persons (other than with respect to claims and demands relating
to the Professional Fee Carve Out and, with respect to the rights of Bank of
America, as set forth in the Sale Order), (ii) such Grantor shall furnish to the
Lender from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Lender may reasonably request, all in reasonable detail and
(iii) at any time and from time to time, upon the written request of the Lender,
such Grantor shall promptly and duly execute and deliver, and file and have
recorded, such further instruments and documents and take such further action as
the Lender may reasonably request, including the filing of any financing
statements, continuation statements and other documents and agreements
(including this Security Agreement) under the UCC (or other applicable Laws) in
effect in any jurisdiction with respect to the security interest created hereby
and the execution and delivery of Control Agreements, all in form reasonably
satisfactory to the Lender and in such offices (including, without limitation,
the United States Patent and Trademark Office and the United States Copyright
Office) wherever required by applicable Law in each case to perfect, continue
and maintain a valid, enforceable security interest in the Collateral (which
security interest shall have the priority required by the Loan Documents and the
Sale Order) as provided herein and to preserve the other rights and interests
granted to the Lender hereunder, as against the Grantors and third parties
(other than with respect to claims and demands relating to the Professional Fee
Carve Out), with respect to the Collateral.

SECTION 3.4. Other Actions. In order to further evidence the attachment,
perfection and priority of, and the ability of the Lender to enforce, the
Lender’s security interest in the Collateral, each Grantor represents, warrants
and agrees, in each case at such Grantor’s own expense, with respect to the
following Collateral that:

(a) Instruments and Tangible Chattel Paper. As of the date hereof (i) no amount
payable under or in connection with any of the Collateral is evidenced by any
Instrument or Tangible Chattel Paper other than such Instruments and Tangible
Chattel

 

9



--------------------------------------------------------------------------------

Paper listed on Schedule V hereto and (ii) each Instrument and each item of
Tangible Chattel Paper listed on Schedule V hereto, to the extent requested by
the Lender, has been properly endorsed, assigned and delivered to the Lender,
accompanied by instruments of transfer or assignment and letters of direction
duly executed in blank. If any amount payable under or in connection with any of
the Collateral shall be evidenced by any Instrument or Tangible Chattel Paper,
the Grantor acquiring such Instrument or Tangible Chattel Paper shall promptly
endorse, assign and deliver the same to the Lender, accompanied by such
instruments of transfer or assignment duly executed in blank as the Lender may
reasonably request from time to time.

(b) Investment Property.

(i) As of the date hereof (a) it has no Securities Accounts other than those
listed on Schedule VI hereto, and (b) it does not hold, own or have any interest
in any certificated securities or uncertificated securities other than those
constituting Pledged Interests with respect to which the Lender has a perfected
security interest in such Pledged Interests (subject only to the Professional
Fee Carve Out) having the priority required by the Loan Documents.

(ii) If any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall promptly (a) notify the Lender thereof, and
(b) upon request of the Lender and without derogating from the Lender’s rights
in after-acquired Collateral pursuant to the DIP Order(s), either (i) endorse,
assign and deliver such certificated securities to the Lender, accompanied by
such instruments of transfer or assignment duly executed in blank, all in form
and substance reasonably satisfactory to the Lender or (ii) deliver such
securities into a Securities Account with respect to which a Securities Account
Control Agreement is in effect in favor of the Lender. If any securities now or
hereafter acquired by any Grantor are uncertificated, such Grantor shall
promptly (a) notify the Lender thereof, and (b) upon request of the Lender and
without derogating from the Lender’s rights in after-acquired Collateral
pursuant to the DIP Order(s), either (i) grant Control to the Lender and cause
the issuer to agree to comply with instructions from the Lender as to such
securities, without further consent of any Grantor or such nominee, (ii) cause a
security entitlement with respect to such uncertificated security to be held in
a Securities Account with respect to which the Lender has Control or
(iii) arrange for the Lender to become the registered owner of the securities,
in each case pursuant to an agreement in form and substance reasonably
satisfactory to the Lender. No Grantor shall hereafter establish and maintain
any Securities Account with any Securities Intermediary unless (1) the
applicable Grantor shall have given the Lender ten (10) Business Days’ prior
written notice of its intention to establish such new Securities Account with
such Securities Intermediary, (2) such Securities Intermediary shall be
reasonably acceptable to the Lender and (3) upon request of the Lender and
without derogating from the Lender’s rights in after-acquired Collateral
pursuant to the DIP Order(s), such Securities Intermediary and such Grantor
shall have duly executed and delivered a Control Agreement with respect to such
Securities Account. Each Grantor shall accept any cash and Investment Property
which are proceeds of the Pledged

 

10



--------------------------------------------------------------------------------

Interests in trust for the benefit of the Lender and promptly upon receipt
thereof, deposit any cash received by it into an account in which the Lender has
Control, or with respect to any Investment Properties or additional securities,
take such actions as required above with respect to such securities. No Grantor
shall grant control over any Pledged Interests to any Person other than the
Lender.

(iii) As between the Lender and the Grantors, the Grantors shall bear the
investment risk with respect to the Investment Property and Pledged Interests,
and the risk of loss of, damage to, or the destruction of the Investment
Property and Pledged Interests, whether in the possession of, or maintained as a
security entitlement or deposit by, or subject to the control of, the Lender, a
Securities Intermediary, any Grantor or any other Person; provided, however,
that nothing contained in this SECTION 3.4(b) shall release or relieve any
Securities Intermediary of its duties and obligations to the Grantors or any
other Person under any Control Agreement or under applicable Law. Each Grantor
shall promptly pay all Claims and fees of whatever kind or nature with respect
to the Pledged Interests pledged by it under this Security Agreement. In the
event any Grantor shall fail to make such payment contemplated in the
immediately preceding sentence, the Lender may do so for the account of such
Grantor and the Grantors shall promptly reimburse and indemnify the Lender for
all costs and expenses incurred by the Lender under this SECTION 3.4(b) and
under SECTION 9.3 hereof.

(c) Electronic Chattel Paper and Transferable Records. As of the date hereof no
amount payable under or in connection with any of the Collateral is evidenced by
any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction). If any amount payable under or
in connection with any of the Collateral shall be evidenced by any Electronic
Chattel Paper or any transferable record, the Grantor acquiring such Electronic
Chattel Paper or transferable record shall promptly notify the Lender thereof
and shall take such action as the Lender may reasonably request to vest in the
Lender control under UCC Section 9-105 of such Electronic Chattel Paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Lender agrees with such Grantor that the Lender will
arrange, pursuant to procedures reasonably satisfactory to the Lender and so
long as such procedures will not result in the Lender’s loss of control, for the
Grantor to make alterations to the Electronic Chattel Paper or transferable
record permitted under UCC Section 9-105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.

 

11



--------------------------------------------------------------------------------

(d) Letter-of-Credit Rights. If such Grantor is at any time a beneficiary under
a Letter of Credit now or hereafter issued in favor of such Grantor, (which, for
the avoidance of doubt, shall not include any Letter of Credit issued pursuant
to the Credit Agreement), such Grantor shall promptly notify the Lender thereof
and such Grantor shall, at the request of the Lender, pursuant to an agreement
in form and substance reasonably satisfactory to the Lender, either (i) arrange
for the issuer and any confirmer of such Letter of Credit to consent to an
assignment to the Lender of, and to pay to the Lender, the proceeds of, any
drawing under the Letter of Credit or (ii) arrange for the Lender to become the
beneficiary of such Letter of Credit, with the Lender agreeing, in each case,
that the proceeds of any drawing under the Letter of Credit are to be applied as
provided in the Credit Agreement.

(e) Commercial Tort Claims. As of the date hereof it holds no Commercial Tort
Claims other than those listed on Schedule IV hereto. If any Grantor shall at
any time hold or acquire a Commercial Tort Claim, such Grantor shall immediately
notify the Lender in writing signed by such Grantor of the brief details thereof
and grant to the Lender in such writing a security interest therein and in the
Proceeds thereof, all upon the terms of this Security Agreement, with such
writing to be in form and substance reasonably satisfactory to the Lender.

SECTION 3.5. Supplements; Further Assurances. Each Grantor shall take such
further actions, and execute and deliver to the Lender such additional
assignments, agreements, supplements, powers and instruments, as the Lender may
in its reasonable judgment deem necessary or appropriate, wherever required by
Law, in order to perfect, preserve and protect the security interest in the
Collateral as provided herein and the rights and interests granted to the Lender
hereunder, to carry into effect the purposes hereof or better to assure and
confirm unto the Lender or permit the Lender to exercise and enforce its rights,
powers and remedies hereunder with respect to any Collateral. Without limiting
the generality of the foregoing, each Grantor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to the Lender from time to time upon
reasonable request such lists, descriptions and designations of the Collateral,
copies of warehouse receipts, receipts in the nature of warehouse receipts,
bills of lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments. If an Event of Default has occurred and is
continuing, subject to the DIP Order(s), the Lender may institute and maintain,
in its own name or in the name of any Grantor, such suits and proceedings as the
Lender may be advised by counsel shall be necessary or expedient to prevent any
impairment of the security interest in or the perfection thereof in the
Collateral. All of the foregoing shall be at the sole cost and expense of the
Grantors. The Grantors and the Lender acknowledge that this Security Agreement
is intended to grant to the Lender for the benefit of the Credit Parties a
security interest in and Lien upon the Collateral and shall not constitute or
create a present assignment of any of the Collateral.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to, and without limitation of, each of the representations,
warranties and covenants set forth in the Credit Agreement and the other Loan
Documents, each Grantor represents, warrants and covenants as follows:

SECTION 4.1. Title. No financing statement or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except such as have been filed in favor of the Lender pursuant to this
Security Agreement or as are permitted by the Credit Agreement. No Person other
than the Lender has control or possession of all or any part of the Collateral,
except as permitted by the Credit Agreement.

SECTION 4.2. Limitation on Liens; Defense of Claims; Transferability of
Collateral. Each Grantor is as of the date hereof, and, as to Collateral
acquired by it from time to time after the date hereof, such Grantor will be,
the sole direct and beneficial owner of all Collateral pledged by it hereunder
free from any Lien or other right, title or interest of any Person other
than the Liens and security interest created by this Security Agreement,
Permitted Encumbrances and the Professional Fee Carve Out. Each Grantor shall,
at its own cost and expense, defend title to the Collateral pledged by it
hereunder and the security interest therein and Lien thereon granted to the
Lender and the priority thereof against all claims and demands of all Persons,
at its own cost and expense, at any time claiming any interest therein adverse
to the Lender or any other Credit Party other than (i) with respect to claims or
demands regarding priority of Liens and the Professional Fee Carve Out, and
(ii) with respect to all other claims and demands, Permitted Encumbrances. There
is no agreement, and no Grantor shall enter into any agreement or take any other
action, that would restrict the transferability of any of the Collateral or
otherwise impair or conflict with such Grantors’ obligations or the rights of
the Lender hereunder.

SECTION 4.3. Chief Executive Office; Change of Name; Jurisdiction of
Organization. The exact legal name, type of organization, jurisdiction of
organization, federal taxpayer identification number, organizational
identification number and chief executive office of such Grantor is indicated
next to its name on Schedule VII hereto.

SECTION 4.4. Due Authorization and Issuance. All of the Pledged Interests have
been, and to the extent any Pledged Interests are hereafter issued, such shares
or other equity interests will be, upon such issuance, duly authorized, validly
issued and, to the extent applicable, fully paid and non-assessable. All of the
Pledged Interests have been fully paid for, and there is no amount or other
obligation owing by any Grantor to any issuer of the Pledged Interests in
exchange for or in connection with the issuance of the Pledged Interests or any
Grantor’s status as a partner or a member of any issuer of the Pledged
Interests.

 

13



--------------------------------------------------------------------------------

SECTION 4.5. No Conflicts, Consents, etc. No consent of any party (including,
without limitation, equity holders or creditors of such Grantor) and no consent,
authorization, approval, license or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or other Person is required
(A) for the grant of the security interest by such Grantor of the Collateral
pledged by it pursuant to this Security Agreement or for the execution, delivery
or performance hereof by such Grantor, (B) for the exercise by the Lender of the
voting or other rights provided for in this Security Agreement or (C) for the
exercise by the Lender of the remedies in respect of the Collateral pursuant to
this Security Agreement except, in each case, (x) for such consents which have
been obtained prior to the date hereof and (y) the entry of the DIP Order(s).
Following the occurrence and during the continuation of an Event of Default,
subject to the DIP Order(s), if the Lender desires to exercise any remedies,
voting or consensual rights or attorney-in-fact powers set forth in this
Security Agreement and determines it necessary to obtain any approvals or
consents of any Governmental Authority or any other Person therefor, then, upon
the reasonable request of the Lender, such Grantor agrees to use commercially
reasonable efforts to assist and aid the Lender to obtain as soon as
commercially practicable any necessary approvals or consents for the exercise of
any such remedies, rights and powers.

SECTION 4.6. Collateral. All information set forth herein, including the
schedules annexed hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Credit Party in connection with
this Security Agreement, in each case, relating to the Collateral, is accurate
and complete in all material respects. The Collateral described on the schedules
annexed hereto constitutes all of the property of such type of Collateral owned
or held by the Grantors.

SECTION 4.7. Insurance. Such Grantor shall maintain or shall cause to be
maintained such insurance as is required pursuant to Section 6.06 of the Credit
Agreement. Each Grantor hereby irrevocably makes, constitutes and appoints the
Lender (and all officers, employees or agents designated by the Lender) as such
Grantor’s true and lawful agent (and attorney-in-fact), exercisable only after
the occurrence and during the continuance of an Event of Default and subject to
the DIP Order(s), for the purpose of making, settling and adjusting claims in
respect of the Collateral under policies of insurance, endorsing the name of
such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or in part relating thereto, the Lender
may, without waiving or releasing any obligation or liability of the Grantors
hereunder or any Default or Event of Default, in its sole discretion but subject
to the DIP Order(s), obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Lender deems
advisable. All sums disbursed by the Lender in connection with this SECTION 4.7,
including reasonable attorneys’ fees, court costs, reasonable and documented
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Lender and shall be additional Secured Obligations secured
hereby.

 

14



--------------------------------------------------------------------------------

SECTION 4.8. Payment of Taxes; Compliance with Laws; Contested Liens; Claims.
Each Grantor represents and warrants that all Claims imposed upon or assessed
against the Collateral have been paid and discharged except to the extent
(i) such Claims constitute a Lien not yet due and payable, a Permitted
Encumbrance or the Professional Fee Carve Out, or (ii) the enforcement of which
Claims has been stayed by virtue of the filing of the Chapter 11 Case. Each
Grantor shall comply with all applicable Law relating to the Collateral the
failure to comply with which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. Each Grantor may at its own
expense contest the validity, amount or applicability of any Claims so long as
the contest thereof shall be conducted in accordance with, and permitted
pursuant to the provisions of, the Credit Agreement. Notwithstanding the
foregoing provisions of this SECTION 4.8, no contest of any such obligation may
be pursued by such Grantor if such contest would expose the Lender or any other
Credit Party to (i) any possible criminal liability or (ii) any additional civil
liability for failure to comply with such obligations unless such Grantor shall
have furnished a bond or other security therefor satisfactory to the Lender, or
such other Credit Party, as the case may be.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1. Pledge of Additional Securities Collateral. Upon request of the
Lender and without derogating from the Lender’s rights in after-acquired
Collateral pursuant to the DIP Order(s), each Grantor shall, upon obtaining any
Pledged Interests or Intercompany Notes of any Person required to be pledged
hereunder, accept the same in trust for the benefit of the Lender and forthwith
deliver to the Lender a pledge amendment, duly executed by such Grantor, in
substantially the form of Exhibit 1 annexed hereto (each, a “Pledge Amendment”),
and the certificates and other documents required under SECTION 3.1 and SECTION
3.2 hereof in respect of the additional Pledged Interests or Intercompany Notes
which are to be pledged pursuant to this Security Agreement, and confirming the
attachment of the Lien created hereby and by the DIP Order(s) on and in respect
of such additional Pledged Interests or Intercompany Notes. Each Grantor hereby
authorizes the Lender to attach each such Pledge Amendment to this Security
Agreement and agrees that all Pledged Interests or Intercompany Notes (whether
or not listed on any Pledge Amendment delivered to the Lender) shall for all
purposes hereunder be considered Collateral.

SECTION 5.2. Voting Rights; Distributions; etc. So long as no Event of Default
shall have occurred and be continuing, each Grantor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Securities Collateral or any part thereof for any purpose not inconsistent with
the terms or purposes hereof, the Credit Agreement or any other Loan Document
evidencing the Secured Obligations (it being understood and agreed that no vote
by any Grantor may cause action or inaction in violation of the DIP Order(s) or
any other order entered in connection with the Chapter 11 Case or any successor
case). The Lender shall be deemed without further action or formality to have
granted to each Grantor all necessary consents

 

15



--------------------------------------------------------------------------------

relating to voting rights and shall, if necessary, upon written request of any
Grantor and at the sole cost and expense of the Grantors, from time to time
execute and deliver (or cause to be executed and delivered) to such Grantor all
such instruments as such Grantor may reasonably request in order to permit such
Grantor to exercise the voting and other rights which it is entitled to exercise
pursuant to this SECTION 5.2(i).

(ii) Upon the occurrence and during the continuance of any Event of Default,
subject to the DIP Order(s), all rights of each Grantor to exercise the voting
and other consensual rights it would otherwise be entitled to exercise pursuant
to SECTION 5.2(i) hereof without any action, other than, in the case of any
Securities Collateral, or the giving of any notice shall immediately cease, and
all such rights shall thereupon become vested in the Lender, which shall
thereupon have the sole right to exercise such voting and other consensual
rights; provided that the Lender shall have the right, in its sole discretion,
from time to time following the occurrence and continuance of an Event of
Default to permit such Grantor to exercise such rights under SECTION 5.2(i).
After such Event of Default is no longer continuing, each Grantor shall have the
right to exercise the voting, managerial and other consensual rights and powers
that it would otherwise be entitled to pursuant to SECTION 5.2(i) hereof.

(iii) Subject to the DIP Order(s), the Lender shall have the sole right to
receive and hold as Collateral any and all Distributions, and any Distributions
received by any Grantor contrary to the foregoing shall be held in trust for the
benefit of the Lender and immediately be paid over to the Lender in accordance
with Section 6.11 of the Credit Agreement.

(iv) Each Grantor shall, at its sole cost and expense, from time to time execute
and deliver to the Lender appropriate instruments as the Lender may reasonably
request in order to permit the Lender to exercise the voting and other rights
which it may be entitled to exercise pursuant to SECTION 5.2(ii) hereof and to
receive all Distributions which it may be entitled to receive under SECTION
5.2(iii) hereof.

SECTION 5.3. Organization Documents. No Grantor will terminate or agree to
terminate any Organization Documents or make any amendment or modification to
any Organization Documents, including electing to treat any Pledged Interests of
such Grantor as a security under Section 8-103 of the UCC, except as permitted
by the Credit Agreement.

SECTION 5.4. Defaults, Etc. No Securities Collateral pledged by such Grantor is
subject to any defense, offset or counterclaim, nor have any of the foregoing
been asserted or alleged against such Grantor by any Person with respect
thereto, and as of the date hereof, there are no certificates, instruments,
documents or other writings (other than the Organization Documents and
certificates, if any, delivered to the Lender) which evidence any Pledged
Interests of such Grantor.

SECTION 5.5. Certain Agreements of Grantors As Issuers and Holders of Equity
Interests. In the case of each Grantor which is an issuer of Securities
Collateral, such Grantor agrees to be bound by the terms of this Security
Agreement relating to the Securities Collateral issued by it and will comply
with such terms insofar as such terms are applicable to it.

 

16



--------------------------------------------------------------------------------

(ii) In the case of each Grantor which is a partner in a partnership, limited
liability company or other entity, such Grantor hereby consents to the extent
required by the applicable Organization Documents to the pledge by each other
Grantor, pursuant to the terms hereof, of the Pledged Interests in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default and subject to the DIP
Order(s), to the transfer of such Pledged Interests to the Lender or its nominee
and to the substitution of the Lender or its nominee as a substituted partner or
member in such partnership, limited liability company or other entity with all
the rights, powers and duties of a general partner or a limited partner or
member, as the case may be.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1. Registrations. Except pursuant to licenses and other user
agreements entered into by any Grantor in the ordinary course of business that
are listed on Schedule II hereto, on and as of the date hereof (i) each Grantor
owns and possesses the right to use, and has done nothing to authorize or enable
any other Person to use, any material Copyright, Patent or Trademark listed on
Schedule II hereto, and (ii) all registrations listed on Schedule II hereto are
valid and in full force and effect.

SECTION 6.2. No Violations or Proceedings. To each Grantor’s knowledge, on and
as of the date hereof, there is no violation by others of any right of such
Grantor with respect to any Copyright, Patent or Trademark listed on Schedule II
hereto, respectively, pledged by it under the name of such Grantor.

SECTION 6.3. Protection of Lender’s Security. On a continuing basis, each
Grantor shall, at its sole cost and expense, (i) promptly following its becoming
aware thereof, notify the Lender of (A) any adverse determination in any
proceeding in the United States Patent and Trademark Office or the United States
Copyright Office with respect to any Patent, Trademark or Copyright necessary
for the conduct of business of such Grantor or (B) the institution of any
proceeding or any adverse determination in any federal, state or local court or
administrative body regarding such Grantor’s claim of ownership in or right to
use any of the Intellectual Property Collateral material to the use and
operation of the Collateral, its right to register such Intellectual Property
Collateral or its right to keep and maintain such registration in full force and
effect, (ii) maintain and protect the Intellectual Property Collateral necessary
for the conduct of business of such Grantor, (iii) not permit to lapse or become
abandoned any Intellectual Property Collateral necessary for the conduct of
business of such Grantor, and not settle or compromise any pending or future
litigation or administrative proceeding with respect to such Intellectual
Property Collateral, in each case, except as shall be consistent with
commercially reasonable business judgment and, if any Event of Default has
occurred and is continuing, with the prior approval of the Lender (such approval
not to be unreasonably

 

17



--------------------------------------------------------------------------------

withheld), (iv) upon such Grantor’s obtaining knowledge thereof, promptly notify
the Lender in writing of any event which may be reasonably expected to
materially and adversely affect the value or utility of the Intellectual
Property Collateral or any portion thereof material to the use and operation of
the Collateral, the ability of such Grantor or the Lender to dispose of the
Intellectual Property Collateral or any portion thereof or the rights and
remedies of the Lender in relation thereto including, without limitation, a levy
or threat of levy or any legal process against the Intellectual Property
Collateral or any portion thereof, (v) not license the Intellectual Property
Collateral other than licenses entered into by such Grantor in, or incidental
to, the ordinary course of business, or amend or permit the amendment of any of
the material licenses in a manner that materially and adversely affects the
right to receive payments thereunder, or in any manner that would materially
impair the value of the Intellectual Property Collateral or the Lien on and
security interest in the Intellectual Property Collateral intended to be granted
to the Lender for the benefit of the Credit Parties, without the consent of the
Lender, (vi) until the Lender exercises its rights to make collection,
diligently keep adequate records respecting the Intellectual Property Collateral
and (vii) furnish to the Lender from time to time upon the Lender’s reasonable
request therefor detailed statements and amended schedules further identifying
and describing the Intellectual Property Collateral and such other materials
evidencing or reports pertaining to the Intellectual Property Collateral as the
Lender may from time to time reasonably request. Notwithstanding the foregoing,
nothing herein shall prevent any Grantor from selling, disposing of or otherwise
using any Intellectual Property Collateral as permitted under the Credit
Agreement.

SECTION 6.4. After-Acquired Property. If any Grantor shall, at any time before
this Security Agreement shall have been terminated in accordance with SECTION
9.5, (i) obtain any rights to any additional Intellectual Property Collateral or
(ii) become entitled to the benefit of any additional Intellectual Property
Collateral or any renewal or extension thereof, including any reissue, division,
continuation, or continuation-in-part of any Intellectual Property Collateral,
or any improvement on any Intellectual Property Collateral, the provisions
hereof shall automatically apply thereto and any such item enumerated in clause
(i) or (ii) of this SECTION 6.4 with respect to such Grantor shall automatically
constitute Intellectual Property Collateral if such would have constituted
Intellectual Property Collateral at the time of execution hereof and be subject
to the Lien and security interest created by this Security Agreement without
further action by any party. With respect to any federally registered
Intellectual Property Collateral, each Grantor shall promptly (a) provide to the
Lender written notice of any of the foregoing and (b) upon request of the Lender
and without derogating from the Lender’s rights in after-acquired Collateral
pursuant to the DIP Order(s), confirm the attachment of the Lien and security
interest created by this Security Agreement to any rights described in clauses
(i) and (ii) of the immediately preceding sentence of this SECTION 6.4 by
execution of an instrument in form reasonably acceptable to the Lender.

SECTION 6.5. Modifications. Each Grantor authorizes the Lender to modify this
Security Agreement by amending Schedule II hereto to include any Intellectual
Property Collateral acquired or arising after the date hereof of such Grantor
including, without limitation, any of the items listed in SECTION 6.4 hereof.

 

18



--------------------------------------------------------------------------------

SECTION 6.6. Litigation. Unless there shall occur and be continuing any Event of
Default, each Grantor shall have the right to commence and prosecute in its own
name, as the party in interest, for its own benefit and at the sole cost and
expense of the Grantors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default and subject to the DIP Order(s), the Lender shall have the right but
shall in no way be obligated to file applications for protection of the
Intellectual Property Collateral and/or bring suit in the name of any Grantor,
the Lender or the other Credit Parties to enforce the Intellectual Property
Collateral and any license thereunder. In the event of such suit, each Grantor
shall, at the reasonable request of the Lender, do any and all lawful acts and
execute any and all documents requested by the Lender in aid of such enforcement
and the Grantors shall promptly reimburse and indemnify the Lender, as the case
may be, for all costs and expenses incurred by the Lender in the exercise of its
rights under this SECTION 6.6 in accordance with SECTION 9.3 hereof. In the
event that the Lender shall elect not to bring suit to enforce the Intellectual
Property Collateral, each Grantor agrees, at the request of the Lender, to take
all commercially reasonable actions necessary, whether by suit, proceeding or
other action, to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value of or other damage to any of the Intellectual
Property Collateral by others and for that purpose agrees to diligently maintain
any suit, proceeding or other action against any Person so infringing necessary
to prevent such infringement.

ARTICLE VII

CERTAIN PROVISIONS CONCERNING

CREDIT CARD RECEIVABLES AND ACCOUNTS

SECTION 7.1. Special Representations and Warranties. As of the time when any of
its Credit Card Receivables is included in the Borrowing Base as an Eligible
Credit Card Receivable, each Grantor shall be deemed to have represented and
warranted that such Credit Card Receivable and all records, papers and documents
relating thereto (i) are genuine and correct and in all material respects what
they purport to be, (ii) represent the legal, valid and binding obligation of
the account debtor, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability, evidencing indebtedness unpaid and owed by such account debtor,
arising out of the performance of labor or services or the sale, lease, license,
assignment or other disposition and delivery of the goods or other property
listed therein or out of an advance or a loan, (iii) are in all material
respects in compliance and conform with all applicable material federal, state
and local Laws and applicable Laws of any relevant foreign jurisdiction, and
(iv) are not subject to any right of offset as a result of any rebates,
allowances, or similar promotional credit.

 

19



--------------------------------------------------------------------------------

SECTION 7.2. Maintenance of Records. Each Grantor shall keep and maintain at its
own cost and expense materially complete records of each Credit Card Receivable
and each Account, in a manner consistent with prudent business practice,
including, without limitation, records of all payments received, all credits
granted thereon, all merchandise returned and all other documentation relating
thereto and the amount of the Credit Card Holdback. Each Grantor shall, at such
Grantor’s sole cost and expense, upon the Lender’s demand made at any time after
the occurrence and during the continuance of any Event of Default and subject to
the DIP Order(s), deliver all tangible evidence of all Credit Card Receivables
and Accounts, including, without limitation, all documents evidencing such
Credit Card Receivables and Accounts and any books and records relating thereto
to the Lender or to its representatives (copies of which evidence and books and
records may be retained by such Grantor). Upon the occurrence and during the
continuance of any Event of Default and subject to the DIP Order(s), the Lender
may transfer a full and complete copy of any Grantor’s books, records, credit
information, reports, memoranda and all other writings relating to the Credit
Card Receivables and Accounts to and for the use by any Person that has acquired
or is contemplating acquisition of an interest in the Credit Card Receivables
and Accounts or the Lender’s security interest therein in accordance with
applicable Law without the consent of any Grantor.

SECTION 7.3. Legend. Subject to the DIP Order(s), each Grantor shall legend, at
the request of the Lender made at any time after the occurrence and during the
continuance of any Event of Default and in form and manner reasonably
satisfactory to the Lender, the Credit Card Receivables and Accounts and the
other books, records and documents of such Grantor evidencing or pertaining to
the Credit Card Receivables and Accounts with an appropriate reference to the
fact that the Credit Card Receivables have been collaterally assigned to the
Lender for the benefit of the Credit Parties and that the Lender has a security
interest therein.

SECTION 7.4. Modification of Terms, Etc. No Grantor shall rescind or cancel any
indebtedness evidenced by any Credit Card Receivable or Account or modify any
term thereof or make any adjustment with respect thereto except in the ordinary
course of business consistent with prudent business practice, or extend or renew
any such indebtedness except in the ordinary course of business consistent with
prudent business practice or compromise or settle any dispute, claim, suit or
legal proceeding relating thereto or sell any Credit Card Receivable, Account or
interest in any of the foregoing except in the ordinary course of business
consistent with prudent business practice or in accordance with the Credit
Agreement without the prior written consent of the Lender.

SECTION 7.5. Collection. Each Grantor shall cause to be collected from the
account debtor of each of the Credit Card Receivables and Accounts, as and when
due in the ordinary course of business consistent with prudent business practice
(including, without limitation, Accounts that are delinquent, such Accounts to
be collected in accordance with generally accepted commercial collection
procedures), any and all amounts owing under or on account of such Credit Card
Receivable or Account, and apply forthwith upon receipt thereof all such amounts
as are so collected to the outstanding balance of such Credit Card Receivable or
Account. The costs and reasonable expenses (including, without limitation,
attorneys’ fees) of collection, in any case, whether incurred by any Grantor,
the Lender or any other Credit Party, shall be paid by the Grantors.

 

20



--------------------------------------------------------------------------------

ARTICLE VIII

REMEDIES

SECTION 8.1. Remedies. Upon the occurrence and during the continuance of any
Event of Default and subject to the provisions of the DIP Order(s), the Lender
may, from time to time in respect of the Collateral, in addition to the other
rights and remedies provided for herein, under applicable Law or otherwise
available to it:

(i) Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Lender, and in connection with any of the foregoing, compromise, settle,
extend the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
any Grantor, prior to receipt by any such obligor of such instruction, such
Grantor shall segregate all amounts received pursuant thereto in trust for the
benefit of the Lender and shall promptly pay such amounts to the Lender;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Grantor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to deliver the same to the Lender at any place or places so
designated by the Lender, in which event such Grantor shall at its own expense:
(A) forthwith cause the same to be moved to the place or places designated by
the Lender and therewith delivered to the Lender, (B) store and keep any
Collateral so delivered to the Lender at such place or places pending further
action by the Lender and (C) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. Each Grantor’s
obligation to deliver the Collateral as contemplated in this SECTION 8.1 is of
the essence hereof. Upon application to a court of equity having jurisdiction,
the Lender shall be entitled to a decree requiring specific performance by any
Grantor of such obligation;

 

21



--------------------------------------------------------------------------------

(v) Without limiting any rights of the Lender pursuant to Section 6.11 of the
Credit Agreement and subject to the provisions of the DIP Order(s), withdraw all
moneys, instruments, securities and other property in any bank, financial
securities, deposit or other account of any Grantor constituting Collateral for
application to the Secured Obligations as provided in Article VIII hereof;

(vi) Without limiting any rights of the Lender pursuant to Section 6.11 of the
Credit Agreement, retain and apply the Distributions to the Secured Obligations
as provided in Article VIII hereof;

(vii) Exercise any and all rights as beneficial and legal owner of the
Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Collateral;

(viii) Exercise any rights and remedies provided by, or not contrary to, the DIP
Order(s); and

(ix) Exercise all the rights and remedies of a secured party under the UCC, and
the Lender may also in its sole discretion, without notice except as specified
in SECTION 8.2 hereof, sell, assign or grant a license to use the Collateral or
any part thereof in one or more parcels at public or private sale, at any
exchange, broker’s board or at any of the Lender’s offices or elsewhere, as part
of one or more going out of business sales in the Lender’s own right or by one
or more agents and contractors, all as the Lender, in its sole discretion, may
deem advisable, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Lender may deem commercially reasonable.
The Lender shall have the right to conduct such sales on any Grantor’s premises
and shall have the right to use any Grantor’s premises without charge for such
sales for such time or times as the Agent may see fit. The Lender or any other
Credit Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of any or all of the Collateral at any such sale
and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations owed to such Person as a credit on account of the purchase price of
any Collateral payable by such Person at such sale. Each purchaser, assignee,
licensee or recipient at any such sale shall acquire the property sold, assigned
or licensed absolutely free from any claim or right on the part of any Grantor,
and each Grantor hereby waives, to the fullest extent permitted by Law, all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of Law now existing or hereafter enacted. The
Lender shall not be obligated to make any sale of Collateral regardless of
notice of sale having been given. The Lender may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. To the fullest extent permitted by Law, each Grantor hereby
waives any claims against the Lender arising by reason of the fact that the
price at which any Collateral may have been sold, assigned or licensed at such a
private sale was less than the price which might have been obtained at a public
sale, even if the Lender accepts the first offer received and does not offer
such Collateral to more than one offeree. In connection with any sale or other
disposition of Inventory and Goods, the

 

22



--------------------------------------------------------------------------------

Lender and any agent or contractor conducting any such sale may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Lender or such agent or contractor). Any amounts realized from
the sale of such goods which constitute augmentations to the Inventory (net of
an allocable share of the costs and expenses incurred in their disposition)
shall be the sole property of the Lender or such agent or contractor and neither
any Grantor nor any Person claiming under or in right of any Grantor shall have
any interest therein.

SECTION 8.2. Notice of Sale. Subject to the DIP Order(s), each Grantor
acknowledges and agrees that, to the extent notice of sale or other disposition
of Collateral shall be required by applicable Law and unless the Collateral is
perishable or threatens to decline speedily in value, or is of a type
customarily sold on a recognized market (in which event the Lender shall provide
such Grantor such advance notice as may be practicable under the circumstances),
ten (10) days’ prior notice to such Grantor of the time and place of any public
sale or of the time after which any private sale or other intended disposition
is to take place shall be commercially reasonable notification of such matters.
Except as required by the DIP Order(s), no notification need be given to any
Grantor if it has signed, after the occurrence and during the continuance of an
Event of Default, a statement renouncing or modifying (as permitted under Law)
any right to notification of sale or other intended disposition.

SECTION 8.3. Waiver of Notice and Claims. Subject to the DIP Order(s), each
Grantor hereby waives, to the fullest extent permitted by applicable Law, notice
or judicial hearing in connection with the Lender’s taking possession or the
Lender’s disposition of any of the Collateral, including, without limitation,
any and all prior notice and hearing for any prejudgment remedy or remedies and
any such right which such Grantor would otherwise have under Law, and each
Grantor hereby further waives, to the fullest extent permitted by applicable
Law: (i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Lender’s rights hereunder and (iii) all rights
of redemption, appraisal, valuation, stay, extension or moratorium now or
hereafter in force under any applicable Law. The Lender shall not be liable for
any incorrect or improper payment made pursuant to this Article VIII in the
absence of gross negligence or willful misconduct. Any sale of, or the grant of
options to purchase, or any other realization upon, any Collateral shall operate
to divest all right, title, interest, claim and demand, either at law or in
equity, of the applicable Grantor therein and thereto, and shall be a perpetual
bar both at law and in equity against such Grantor and against any and all
Persons claiming or attempting to claim the Collateral so sold, optioned or
realized upon, or any part thereof, from, through or under such Grantor.

SECTION 8.4. Certain Sales of Collateral. Subject to the DIP Order(s):

(i) Each Grantor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority (including,
without limitation, the Securities Act, and applicable state securities Laws),
the Lender may be compelled, with respect to any sale of all or any part of the
Collateral (including, without limitation, Securities Collateral and Investment
Property), to limit purchasers to those who meet the requirements of such
Governmental Authority (which requirements may include, with respect to
Securities Collateral

 

23



--------------------------------------------------------------------------------

and/or Investment Property, that such purchasers shall agree, among other
things, to acquire such Securities Collateral or Investment Property for their
own account, for investment and not with a view to the distribution or resale
thereof). Each Grantor acknowledges that any such sales may be at prices and on
terms less favorable to the Lender than those obtainable through a public sale
without such restrictions (including, without limitation, a public offering made
pursuant to a registration statement under the Securities Act), and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that, except as
may be required by applicable Law, the Lender shall have no obligation to engage
in public sales and no obligation to delay the sale of any Securities Collateral
or Investment Property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities Laws, even if such
issuer would agree to do so.

(ii) If the Lender determines to exercise its right to sell any or all of the
Securities Collateral or Investment Property, upon written request, the
applicable Grantor shall from time to time furnish to the Lender all such
information as the Lender may reasonably request in order to determine the
number of securities included in the Securities Collateral or Investment
Property which may be sold by the Lender as exempt transactions under the
Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.

(iii) Each Grantor further agrees that a breach of any of the covenants
contained in this SECTION 8.4 will cause irreparable injury to the Lender and
the other Credit Parties, that the Lender and the other Credit Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this SECTION 8.4 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing.

SECTION 8.5. No Waiver; Cumulative Remedies. No failure on the part of the
Lender to exercise, no course of dealing with respect to, and no delay on the
part of the Lender in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy; nor shall the
Lender be required to look first to, enforce or exhaust any other security,
collateral or guaranties. The remedies herein provided are cumulative and are
not exclusive of any remedies provided by Law.

(ii) In the event that the Lender shall have instituted any proceeding to
enforce any right, power or remedy under this Security Agreement by foreclosure,
sale, entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason or shall have been determined adversely to the Lender,
then and in every such case, the Grantors, the Lender and each other Credit
Party shall be restored to their respective former positions and rights
hereunder with respect to the Collateral, and all rights, remedies and powers of
the Lender and the other Credit Parties shall continue as if no such proceeding
had been instituted.

 

24



--------------------------------------------------------------------------------

SECTION 8.6. Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, subject to the DIP
Order(s), upon the written demand of the Lender, each Grantor shall execute and
deliver to the Lender an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and such other documents as are necessary or
appropriate to carry out the intent and purposes hereof to the extent such
assignment does not result in any loss of rights therein under applicable Law.
Within five (5) Business Days of written notice thereafter from the Lender, each
Grantor shall make available to the Lender, to the extent within such Grantor’s
power and authority, such personnel in such Grantor’s employ on the date of the
Event of Default as the Lender may reasonably designate to permit such Grantor
to continue, directly or indirectly, to produce, advertise and sell the products
and services sold by such Grantor under the registered Patents, Trademarks
and/or Copyrights, and such Persons shall be available to perform their prior
functions on the Lender’s behalf.

SECTION 8.7. Application of Proceeds. Subject to the DIP Order(s), the proceeds
received by the Lender in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Lender of its remedies shall be applied, together with any other sums then
held by the Lender pursuant to this Security Agreement, in accordance with and
as set forth in Section 8.03 of the Credit Agreement. It is understood and
agreed that the Grantors shall remain jointly and severally liable to the extent
of any deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Secured Obligations.

SECTION 8.8. Grant of License; Use of Assets. Without limiting the Lender’s
rights as holder of a Lien in the Collateral, for the purpose of enabling the
Lender, during the continuance of an Event of Default, to exercise rights and
remedies under this Article VIII at such time as the Lender shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Grantor hereby grants to the Lender, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty, rent or other
compensation to such Grantor) to use, assign, license or sublicense any assets
of such Grantor (including, without limitation, all Fixtures, Equipment and
Intellectual Property now owned or hereafter acquired by such Grantor) and to
occupy any Real Property owned or leased by such Grantor, wherever the same may
be located and whether or not constituting Collateral, including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout hereof.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1. Concerning Lender. The actions of the Lender hereunder are subject
to the provisions of the Credit Agreement. The Lender shall have the right
hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or

 

25



--------------------------------------------------------------------------------

refrain from taking action (including, without limitation, the release or
substitution of the Collateral), in accordance with this Security Agreement and
the Credit Agreement, but subject to the DIP Order(s). The Lender may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact.

(ii) The Lender shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if such Collateral is
accorded treatment substantially equivalent to that which the Lender, in its
individual capacity, accords its own property consisting of similar instruments
or interests, it being understood that neither the Lender nor any of the other
Credit Parties shall have responsibility for, without limitation
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Securities Collateral,
whether or not the Lender or any other Credit Party has or is deemed to have
knowledge of such matters or (ii) taking any necessary steps to preserve rights
against any Person with respect to any Collateral. In no event shall the
Lender’s or any other Credit Party’s responsibility for the custody and
preservation of the Collateral in its possession extend to matters beyond the
control of such Person, including, without limitation, acts of God, war,
insurrection, riot, governmental actions or acts of any corporate or other
depository.

(iii) The Lender shall be entitled to rely upon any written notice, statement,
certificate, order or other document or any telephone message believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person, and, with respect to all matters pertaining to this Security Agreement
and its duties hereunder, upon advice of counsel selected by it.

(iv) If any item of Collateral also constitutes collateral granted to Lender
under any other security agreement, pledge or instrument of any type, in the
event of any conflict between the provisions hereof and the provisions of such
other security agreement, pledge or instrument of any type in respect of such
collateral, Lender, in its sole discretion, shall select which provision or
provisions shall control.

SECTION 9.2. Lender May Perform; Lender Appointed Attorney-in-Fact. If any
Grantor shall fail to perform any covenants contained in this Security Agreement
or in the Credit Agreement (including, without limitation, such Grantor’s
covenants to (i) pay the premiums in respect of all required insurance policies
hereunder, (ii) pay Claims, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any other obligations of such Grantor with respect to any Collateral)
or if any warranty on the part of any Grantor contained herein shall be
breached, the Lender may (but shall not be obligated to), subject to the DIP
Order(s), do the same or cause it to be done or remedy any such breach, and may
expend funds for such purpose; provided, however, that Lender shall in no event
be bound to inquire into the validity of any tax, lien, imposition or other
obligation which such Grantor fails to pay or perform as and when required
hereby. Any and all amounts so expended by the Lender shall be paid by the
Grantors in accordance with the provisions of SECTION 9.3 hereof. Neither the
provisions of this SECTION 9.2 nor any action taken by the Lender pursuant to
the provisions of this SECTION 9.2 shall prevent any such failure to observe any
covenant contained in this Security Agreement

 

26



--------------------------------------------------------------------------------

nor any breach of warranty from constituting an Event of Default. Each Grantor
hereby appoints the Lender its attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor, or otherwise,
from time to time after the occurrence and during the continuation of an Event
of Default in the Lender’s discretion (but subject to the DIP Order(s)) to take
any action and to execute any instrument consistent with the terms of the Credit
Agreement and the other Security Documents which the Lender may deem necessary
to accomplish the purposes hereof. The foregoing grant of authority is a power
of attorney coupled with an interest and such appointment shall be irrevocable
for the term hereof. Each Grantor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.

SECTION 9.3. Expenses. Each Grantor will upon demand pay to the Lender the
amount of any and all amounts required to be paid pursuant to Section 9.04 of
the Credit Agreement.

SECTION 9.4. Continuing Security Interest; Assignment. Upon entry of the
Borrowing Order, this Security Agreement shall create a continuing security
interest in the Collateral and shall (i) be binding upon the Grantors and their
respective successors and assigns, and (ii) inure, together with the rights and
remedies of the Lender hereunder, to the benefit of the Lender and the other
Credit Parties and each of their respective successors, transferees and
permitted assigns. No other Persons (including, without limitation, any other
creditor of any Grantor) shall have any interest herein or any right or benefit
with respect hereto. Without limiting the generality of the foregoing clause
(ii), any Credit Party may assign or otherwise transfer any indebtedness held by
it secured by this Security Agreement to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Credit Party, herein or otherwise, subject, however, to the provisions
of the Credit Agreement.

SECTION 9.5. Termination. This Security Agreement, the Lien in favor of the
Lender (for the benefit of itself and the other Credit Parties) and all other
security interests granted hereby shall terminate with respect to all Secured
Obligations when (i) the Commitment shall have expired or been terminated and
the L/C Issuer has no further obligation to issue Letters of Credit under the
Credit Agreement, (ii) the principal of and interest on each Loan and all fees
and other Secured Obligations (other than contingent indemnification claims for
which a claim has not been asserted) shall have been indefeasibly paid in full
in cash, (iii) all Letters of Credit (as defined in the Credit Agreement) shall
have (A) expired or terminated and have been reduced to zero, (B) been Cash
Collateralized to the extent required by the Credit Agreement, or (C) been
supported by another letter of credit in a manner reasonably satisfactory to the
Lender, and (iv) all Unreimbursed Amounts shall have been indefeasibly paid in
full in cash; provided, however, that (A) this Security Agreement, the Lien in
favor of the Lender (for the benefit of itself and the other Credit Parties) and
all other security interests granted hereby shall be reinstated if at any time
payment, or any part thereof, of any Secured Obligation is rescinded or must
otherwise be restored by any Credit Party or any Grantor upon the bankruptcy or
reorganization of any Grantor or otherwise, and (B) in connection with the
termination of this Security Agreement, the Lender may require such indemnities
and collateral security as it shall reasonably deem necessary or appropriate to
protect the Credit Parties against (x) loss on account

 

27



--------------------------------------------------------------------------------

of credits previously applied to the Secured Obligations that may subsequently
be reversed or revoked, (y) any obligations that may thereafter arise with
respect to the Other Liabilities, and (z) any Secured Obligations that may
thereafter arise under Section 9.04 of the Credit Agreement.

SECTION 9.6. Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Grantor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and the DIP Order(s)
and unless in writing and signed by the Lender and the Grantors. Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Grantor from the terms
of any provision hereof shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Security Agreement or any other document
evidencing the Secured Obligations, no notice to or demand on any Grantor in any
case shall entitle any Grantor to any other or further notice or demand in
similar or other circumstances.

SECTION 9.7. Notices. Unless otherwise provided herein, in the Credit Agreement
or in the DIP Order(s) any notice or other communication herein required or
permitted to be given shall be given in the manner and become effective as set
forth in the Credit Agreement, as to any Grantor, addressed to it at the address
of the Lead Borrower set forth in the Credit Agreement and as to the Lender,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other parties hereto complying as to delivery with the terms of
this SECTION 9.7.

SECTION 9.8. GOVERNING LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE BANKRUPTCY CODE AND THE LAWS OF THE STATE OF
NEW YORK.

SECTION 9.9. CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
(a) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE UNITED STATES
BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH BANKRUPTCY
COURT, SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH GRANTOR AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER

 

28



--------------------------------------------------------------------------------

MANNER PROVIDED BY LAW. NOTHING IN THIS SECURITY AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION. EACH GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH GRANTOR AGREES THAT ANY ACTION COMMENCED BY ANY GRANTOR ASSERTING ANY
CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN THE BANKRUPTCY
COURT, A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY
FEDERAL COURT SITTING THEREIN AS THE LENDER MAY ELECT IN ITS SOLE DISCRETION AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH
ACTION.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 9.7. NOTHING IN THIS SECURITY AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

(e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND WHETHER
INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH PERSON IS JOINED AS
A PARTY LITIGANT). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

29



--------------------------------------------------------------------------------

SECTION 9.10. Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 9.11. Execution in Counterparts; Effectiveness. This Security Agreement
may be executed in any number of counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Security Agreement by telecopy,
pdf or other electronic transmission shall be as effective as delivery of a
manually executed counterpart of this Security Agreement.

SECTION 9.12. No Release. Nothing set forth in this Security Agreement shall
relieve any Grantor from the performance of any term, covenant, condition or
agreement on such Grantor’s part to be performed or observed under or in respect
of any of the Collateral or from any liability to any Person under or in respect
of any of the Collateral or shall impose any obligation on the Lender or any
other Credit Party to perform or observe any such term, covenant, condition or
agreement on such Grantor’s part to be so performed or observed or shall impose
any liability on the Lender or any other Credit Party for any act or omission on
the part of such Grantor relating thereto or for any breach of any
representation or warranty on the part of such Grantor contained in this
Security Agreement, the Credit Agreement or the other Loan Documents, or under
or in respect of the Collateral or made in connection herewith or therewith. The
obligations of each Grantor contained in this SECTION 9.12 shall survive the
termination hereof and the discharge of such Grantor’s other obligations under
this Security Agreement, the Credit Agreement and the other Loan Documents.

SECTION 9.13. Obligations Absolute. All obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of:

(i) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document, or any other agreement or instrument relating thereto;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Credit Agreement or any other Loan
Document or any other agreement or instrument relating thereto;

(iii) any pledge, exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

 

30



--------------------------------------------------------------------------------

(iv) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of SECTION 9.6 hereof; or

(v) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, any Grantor (other than the termination of this Security
Agreement in accordance with SECTION 9.5 hereof).

SECTION 9.14. Pre-Petition Cash Collateral Account.

Notwithstanding anything to the contrary contained herein, the Lender’s Lien in
and to the Cash Collateral (as defined in the DIP Order(s)) constituting DIP L/C
Collateral shall be subordinate to the BofA Interests (as defined in the DIP
Order(s)), including, without limitation, the Liens in favor of the Pre-Petition
Secured Parties and the DIP L/C Issuer (each term as defined in the Other DIP
Order(s)) therein.

SECTION 9.15. Conflicts between Security Agreement and DIP Order(s).

In the event of any conflict between the terms and conditions of this Security
Agreement and the terms and conditions of the DIP Order(s), the terms and
conditions of the DIP Order(s) shall prevail.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Lender have caused this Security
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

THE WET SEAL, INC., as a Grantor,

Lead Borrower, a Borrower, a Debtor and a

Debtor-in-Possession

By:

/s/ Edmond S. Thomas

Name: Edmond S. Thomas Title: Chief Executive Officer
THE WET SEAL RETAIL, INC., as a Grantor, a Borrower, a Debtor and a
Debtor-in-Possession By:

/s/ Edmond S. Thomas

Name: Edmond S. Thomas Title: Chief Executive Officer
WET SEAL CATALOG, INC., as a Grantor, a Borrower, a Debtor and a
Debtor-in-Possession By:

/s/ Edmond S. Thomas

Name: Edmond S. Thomas Title: Chief Executive Officer WET SEAL GC, LLC, as a
Grantor, a Guarantor, a
Debtor and a Debtor-in-Possession By:

/s/ Edmond S. Thomas

Name: Edmond S. Thomas Title: Chief Executive Officer

Signature Page to Security Agreement



--------------------------------------------------------------------------------

MADOR LENDING, LLC, as Lender By:

/s/ Paul Halpern

Name: Paul Halpern Title: Authorized Representative

Signature Page to Security Agreement